Exhibit 21.1 Subsidiaries of TransAtlantic Petroleum Ltd. March29, 2016 Subsidiary JurisdictionofIncorporation Amity Oil International Pty Ltd Australia Incremental Petroleum Pty Ltd Australia TransAtlantic Australia Pty Ltd Australia TransAtlantic Exploration Mediterranean International Pty Ltd Australia TransAtlantic (Holdings) Australia Pty Ltd Australia Anschutz Morocco Corporation Bahamas Direct Petroleum Morocco, Inc. Bahamas DMLP, Ltd. Bahamas Talon Exploration, Ltd. Bahamas TransAtlantic Maroc, Ltd. Bahamas TransAtlantic Turkey, Ltd. Bahamas TransAtlantic Worldwide, Ltd. Bahamas TransAtlantic Holdings, Ltd. Bahamas TransAtlantic Holdings B.C. Ltd. British Columbia Longe Energy Limited Bermuda Delvina Gas Company Ltd. British Virgin Islands Thrace Basin Natural Gas (Turkiye) Corporation British Virgin Islands Direct Petroleum Bulgaria EOOD Bulgaria TransAtlantic Petroleum Cyprus Limited Cyprus Viva Exploration Ventures Ltd. Cyprus TransAtlantic Petroleum (USA) Corp. Delaware MOS Viking SARL Morocco TransAtlantic Worldwide Romania SRL Romania Petrogas Petrol Gaz ve Petrokemya Urunleri Insaat Sanayive Ticaret A.S. Turkey TransAtlantic Petroleum Ukraine LLC Ukraine Viva Exploration LLC Ukraine
